Citation Nr: 0407060	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  99-01 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for arthritis of 
multiple joints, rated 20 percent disabling.

2.  Entitlement to an increased rating for postoperative 
residuals of hemigastrectomy and vagotomy for duodenal ulcer 
with anemia and dumping syndrome, rated 40 percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Carol Avard, Attorney




ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from September 1954 to 
September 1957, from August 1961 to December 1965, and from 
September 1967 to September 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision in part of 
which the Department of Veterans Affairs (VA) regional office 
(RO) in St. Petersburg, Florida, denied entitlement to an 
increased rating for arthritis of multiple joints, rated 20 
percent disabling, and denied an increased rating for 
postoperative residuals of hemigastrectomy and vagotomy for 
duodenal ulcer with anemia and dumping syndrome, rated 40 
percent disabling.  The veteran has also appealed an October 
1997 rating decision in which the RO denied entitlement to 
TDIU.


REMAND

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on the veteran's part.

The most recent VA examinations concerning the joint and 
gastrointestinal disabilities at issue were conducted in July 
2000.  The claims file was not available for the examiner's 
review.  Fulfillment of the VA's statutory duty to assist the 
veteran includes the conduct of a thorough and 
contemporaneous medical examination which take into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  

Furthermore, the evidence shows the veteran has been 
receiving disability benefits administered by the Social 
Security Administration.  Although the claims file contains a 
copy of the decision of an administrative law judge 
concerning the award of such disability benefits, the record 
does not contain the documents associated with the veteran's 
application for and award of disability benefits administered 
by the Social Security Administration.  There is no 
indication that the RO has attempted to obtain directly from 
the Social Security Administration all of the records 
associated with the veteran's application for and award of 
Social Security disability benefits.  It is not known whether 
additional records from SSA would be relevant to the current 
claims, but VA is required to obtain evidence from the Social 
Security Administration, including decisions by an 
administrative law judge, and give the evidence appropriate 
consideration and weight.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of his claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2003).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA, private or other) that have treated 
or examined the veteran for arthritis 
and/or a digestive disorder since January 
1996.  The veteran should be requested to 
provide the approximate dates of 
treatment.  The RO should take all 
necessary steps to obtain any pertinent 
records that are not currently part of the 
claims folder and associate them with the 
claims folder.

2.  The RO should take all necessary steps 
to obtain the veteran's medical and 
adjudication records from the Social 
Security Administration and associate all 
correspondence and any records received 
with the claims file.  The RO must 
continue to request these records, either 
until the records are obtained or it is 
reasonably certain that the records do not 
exist or that further efforts to obtain 
the records would be futile.  All efforts 
to obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

3.  The veteran should be afforded 
appropriate VA examinations to determine 
the nature and extent of his disability 
from arthritis of multiple joints and from 
postoperative residuals of hemigastrectomy 
and vagotomy for duodenal ulcer.  The 
claims folder should be made available to 
and reviewed by the examiner(s).  All 
indicated tests and diagnostic studies 
should be performed.  

4.  Then, the RO should again review the 
record and readjudicate the claims for 
increased disability ratings for the 
service-connected arthritis and digestive 
disorders, and for entitlement to TDIU.  
If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



